Cobb, J.
1. Agency can not be proved by the declarations of the alleged agent, whether spoken or written.
2. If when a plaintiff closed his testimony it appeared that he had failed to make out a prima facie case, a motion to nonsuit should have been granted. Where, however, such a motion was made and erroneously overruled, and the defendant then introduced testimony which the plaintiff met with other testimony in rebuttal, and it still appeared, in view of all the evidence, that the plaintiff was not en*322titled to recover, and the court thereupon recalled its original decision on the motion to nonsuit and dismissed the plaintiff’s action, the judgment will not be reversed, though the better practice would have been to direct a verdict in favor of the defendant.
Submitted February 2,
Decided March 1, 1900.
Complaint. Before Judge Evans. Screven superior court. May term, 1899.
Oliver & Overstreet, for plaintiff.
Thomas E. Watson and White & Boykin, for defendants.
3. Applying the above to the facts disclosed by the present record, the judgment of nonsuit should not be disturbed.

Judgment affirmed.


All the Justices concurring.